Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 1 of 24 Page ID #:652




  1    GREENBERG TRAURIG, LLP
       Rick L. Shackelford (SBN 151262)
  2    Hannah B. Shanks-Parkin (SBN 305753)
  3    1840 Century Park East, Suite 1900
       Los Angeles, CA 90067-2121
  4    Tel: 310-586-7700; Fax: 310-586-7800
       Email:     ShackelfordR@gtlaw.com
  5               ShanksParkinH@gtlaw.com
  6
       Attorneys for Defendant Walmart Inc.
  7
  8    ADDITIONAL COUNSEL ON
       FOLLOWING PAGE
  9
10
11                              UNITED STATES DISTRICT COURT
12                            CENTRAL DISTRICT OF CALIFORNIA
13
14    CHANDLER MCFALL and KAILEY                     Case No. 2:20-cv-07752-FLA (MRWx)
      MCDONALD, individually and on
15                                                   STIPULATED PROTECTIVE
      behalf of others similarly situated;           ORDER
16
                          Plaintiffs,                Complaint filed August 25, 2020
17                                                   First Amended Complaint filed
              vs.                                    October 22, 2020
18
                                                     Assigned to the Hon. Michael R. Wilner;
19    PERRIGO COMPANY, and                           Courtroom 550
      WALMART INC.,
20                                                   ‫ ܆‬Check if submitted without material
                          Defendants.                modifications to MRW form
21
22
23
24
25
26
27
28
                                        STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 2 of 24 Page ID #:653




  1    Daniel J. Herling (SBN 103711)
       djherling@mintz.com
  2    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
  3    44 Montgomery Street, 36th Floor
       San Francisco, California 94104
  4    Telephone: 415-432-6000
       Facsimile: 415-432-6001
  5
       Nicole V. Ozeran (SBN 302321)
  6    nvozeran@mintz.com
  7    Adam B. Korn (SBN 331133)
       abkorn@mintz.com
  8    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
       2029 Century Park East, Suite 3100
  9    Los Angeles, CA 90067
10     Telephone: 310-586-3200
       Facsimile: 310-586-3202
11
       Melissa S. Weiner (pro hac vice)
12     mweiner@pswlaw.com
       Joseph C. Bourne (SBN 308196)
13     jbourne@pswlaw.com
14     PEARSON SIMON & WARSHAW LLP
       800 LaSalle Avenue, Suite 2150
15     Minneapolis, MN 55402
       Telephone: 612-398-0600; Fax: 612-398-0610
16
17     Gillian L. Wade (SBN 22914)
       gwade@mjfwlaw.com
18     Sara D. Avila (SBN 263213)
       savila@mjfwlaw.com
19     Marc A. Castenada (SBN 299001)
       mcastenada@mjfwlaw.co,m
20     MILSTEIN JACKSON FAIRCHILD & WADE LLP
21     10990 Wilshire Boulevard, Suite 800
       Los Angeles, CA 90024
22     Telephone: 310-396-9600; Fax: 310-396-9635
23     Hank Bates (SBN 167688)
24     hbates@cbplaw.com
       David Slade (pro hac vice)
25     dslade@cbplaw.com
       CARNEY BATES & PULLIAM PLLC
26     519 W. 7th Street
       Little Rock, Arkansas 72201
27     Telephone: 501-312-8500; Fax: 501-312-8505
28
                             STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 3 of 24 Page ID #:654




  1
       Scott Edlesberg (SBN 330990)
  2    scott@edelsberglaw.com
  3    EDELSBERG LAW, P.A.
       20900 NE 30th Avenue, Suite 417
  4    Aventura, FL 33180
       Telephone: 305-975-3320
  5
       Rachel Dapeer (pro hac vice pending)
  6    rachel@dapeer.com
  7    DAPEER LAW, P.A.
       20900 NE 30th Avenue, Suite 417
  8    Aventura, FL 33180
       Telephone: 305-610-5523
  9
10     Andrew Shamis (pro hac vice pending)
       ashamis@shamisgentile.com
11     SHAMIS & GENTILE, P.A.
       14 NE 1st Avenue, Suite 1205
12     Miami, FL 33132
       Telephone: 305-479-2299
13
14     Attorneys for PLAINTIFFS

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 4 of 24 Page ID #:655




  1    1.     INTRODUCTION
  2           1.1         PURPOSES AND LIMITATIONS
  3            Discovery in this action is likely to involve production of confidential,
  4    proprietary, or private information for which special protection from public
  5    disclosure and from use for any purpose other than prosecuting this litigation may
  6    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  7    enter the following Stipulated Protective Order. The parties acknowledge that this
  8    Order does not confer blanket protections on all disclosures or responses to
  9    discovery and that the protection it affords from public disclosure and use extends
10     only to the limited information or items that are entitled to confidential treatment
11     under the applicable legal principles. The parties further acknowledge, as set forth
12     in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
13     file confidential information under seal; Civil Local Rule 79-5 sets forth the
14     procedures that must be followed and the standards that will be applied when a
15     party seeks permission from the court to file material under seal.
16             1.2 GOOD CAUSE STATEMENT
17            This consumer fraud case is likely to involve pricing lists, detailed sales data,
18     trade secrets, and other valuable research, development, commercial, financial,
19     technical and/or proprietary information relating to the products at issue in this
20     litigation, for which special protection from public disclosure and from use for any
21     purposes other than the prosecution of this action is warranted. Such confidential
22     and proprietary materials and information consist of, among other things,
23     confidential business or financial information, information regarding confidential
24     business practices or other confidential personnel information that implicates the
25     privacy rights of third parties, information otherwise generally unavailable to the
26     public or which may be privileged or otherwise protected from disclosure under
27     state or federal statutes, court rules, case decisions, or common law. Accordingly,
28                                             1
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 5 of 24 Page ID #:656




  1    to expedite the flow of information, to facilitate the prompt resolution of disputes
  2    over confidentiality of discovery materials, to adequately protect information the
  3    parties are entitled to keep confidential, to ensure that the parties are permitted
  4    reasonably necessary uses of such material in preparation for and in the conduct of
  5    trial, to address their handling at the end of the litigation, and to serve the ends of
  6    justice, a protective order for such information is justified in this matter. It is the
  7    intent of the parties that information will not be designated as confidential for
  8    tactical reasons and that no document will be so designated without a good-faith
  9    belief that it has been maintained in a confidential manner and there is good cause
10     why it should not be part of the public record of this case.
11
12     2.     DEFINITIONS
13             2.1 Action: this pending federal law suit. Chandler McFall et al. v. Perrigo
14     Company and Walmart Inc., United State District Court Case No.: 2:20-cv-07752-
15     FLA (MRWx).
16             2.2 Challenging Party: a Party or Non-Party that challenges the designation
17     of information or items under this Order.
18             2.3 “CONFIDENTIAL” Information or Items: information (regardless of
19     how it is generated, stored or maintained) or tangible things that qualify for
20     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
21     the Good Cause Statement.
22             2.4 “ATTORNEYS’ EYES ONLY” Information or Items: especially
23     sensitive “CONFIDENTIAL” information or documents that is designated as
24     “Attorneys’ Eyes Only” by a Producing Party based on a good faith belief that the
25     information or documents are either (i) protected by the attorney-client, attorney
26     work product immunity, or other applicable privilege related to any underlying
27     claims asserted in the case but have nonetheless been produced voluntarily, (ii)
28                                            2
                                 STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 6 of 24 Page ID #:657




  1    contain trade secrets or other commercially sensitive information, (iii) contain
  2    highly sensitive financial information whose public disclosure would create a
  3    clearly defined and very serious injury, or (iv) contain confidential, proprietary, or
  4    commercially or personally sensitive information that, if disclosed to the other
  5    party or to a non-party would create a substantial risk of serious harm to the
  6    Producing Party that could not be avoided by less restrictive means and that, if not
  7    disclosed to the other party (but rather only to its counsel) would not prejudice that
  8    party’s ability to prosecute or defend against the claims alleged in this action.
  9            2.5 Counsel: Outside Counsel of Record and House Counsel (as well as
10     their support staff).
11             2.6 Designating Party: a Party or Non-Party that designates information or
12     items that it produces in disclosures or in responses to discovery as
13     “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
14             2.7 Disclosure or Discovery Material: all items or information, regardless
15     of the medium or manner in which it is generated, stored, or maintained (including,
16     among other things, testimony, transcripts, and tangible things), that are produced
17     or generated in disclosures or responses to discovery in this matter.
18             2.8 Expert: a person with specialized knowledge or experience in a matter
19     pertinent to the litigation who has been retained by a Party or its counsel to serve as
20     an expert witness or as a consultant in this Action.
21             2.9 House Counsel: attorneys who are employees of a party to this Action.
22     House Counsel does not include Outside Counsel of Record or any other outside
23     counsel.
24             2.10 Non-Party: any natural person, partnership, corporation, association, or
25     other legal entity not named as a Party to this action.
26             2.11 Outside Counsel of Record: attorneys who are not employees of a party
27     to this Action but are retained to represent or advise a party to this Action and have
28                                            3
                                 STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 7 of 24 Page ID #:658




  1    appeared in this Action on behalf of that party or are affiliated with a law firm
  2    which has appeared on behalf of that party, and includes support staff.
  3            2.12 Party: any party to this Action, including all of its officers, directors,
  4    employees, consultants, retained experts, and Outside Counsel of Record (and their
  5    support staffs).
  6            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  7    Discovery Material in this Action.
  8            2.14 Professional Vendors: persons or entities that provide litigation support
  9    services (e.g., photocopying, videotaping, translating, preparing exhibits or
10     demonstrations, and organizing, storing, or retrieving data in any form or medium)
11     and their employees and subcontractors.
12             2.15 Protected Material: any Disclosure or Discovery Material that is
13     designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
14             2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
15     from a Producing Party.
16
17     3.     SCOPE
18             The protections conferred by this Stipulation and Order cover not only
19     Protected Material (as defined above), but also (1) any information copied or
20     extracted from Protected Material; (2) all copies, excerpts, summaries, or
21     compilations of Protected Material; and (3) any testimony, conversations, or
22     presentations by Parties or their Counsel that might reveal Protected Material.
23             Any use of Protected Material at trial will be governed by the orders of the
24     trial judge. This Order does not govern the use of Protected Material at trial.
25
26     4.     DURATION
27
28                                             4
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 8 of 24 Page ID #:659




  1           Even after final disposition of this litigation, the confidentiality obligations
  2    imposed by this Order will remain in effect until a Designating Party agrees
  3    otherwise in writing or a court order otherwise directs. Final disposition will be
  4    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
  5    with or without prejudice; and (2) final judgment herein after the completion and
  6    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  7    including the time limits for filing any motions or applications for extension of time
  8    pursuant to applicable law.
  9
10     5.     DESIGNATING PROTECTED MATERIAL
11             5.1 Exercise of Restraint and Care in Designating Material for Protection.
12     Each Party or Non-Party that designates information or items for protection under
13     this Order must take care to limit any such designation to specific material that
14     qualifies under the appropriate standards. The Designating Party must designate
15     for protection only those parts of material, documents, items, or oral or written
16     communications that qualify so that other portions of the material, documents,
17     items, or communications for which protection is not warranted are not swept
18     unjustifiably within the ambit of this Order.
19             Mass, indiscriminate, or routinized designations are prohibited. Designations
20     that are shown to be clearly unjustified or that have been made for an improper
21     purpose (e.g., to unnecessarily encumber the case development process or to
22     impose unnecessary expenses and burdens on other parties) may expose the
23     Designating Party to sanctions.
24            If it comes to a Designating Party’s attention that information or items that it
25     designated for protection do not qualify for protection, that Designating Party must
26     promptly notify all other Parties that it is withdrawing the inapplicable designation.
27
28                                             5
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 9 of 24 Page ID #:660




  1            5.2 Manner and Timing of Designations. Except as otherwise provided in
  2    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  3    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  4    under this Order must be clearly so designated before the material is disclosed or
  5    produced.
  6            Designation in conformity with this Order requires:
  7            (a) for information in documentary form (e.g., paper or electronic
  8    documents, but excluding transcripts of depositions or other pretrial or trial
  9    proceedings), that the Producing Party affix at a minimum, the legend
10     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11     contains protected material. If only a portion or portions of the material on a page
12     qualifies for protection, the Producing Party also must clearly identify the protected
13     portion(s) (e.g., by making appropriate markings in the margins).
14            A Party or Non-Party that makes original documents available for inspection
15     need not designate them for protection until after the inspecting Party has indicated
16     which documents it would like copied and produced. During the inspection and
17     before the designation, all of the material made available for inspection will be
18     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
19     documents it wants copied and produced, the Producing Party must determine
20     which documents, or portions thereof, qualify for protection under this Order. Then,
21     before producing the specified documents, the Producing Party must affix the
22     “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
23     portion or portions of the material on a page qualifies for protection, the Producing
24     Party also must clearly identify the protected portion(s) (e.g., by making
25     appropriate markings in the margins).
26             (b) for testimony given in depositions or other oral testimony to be recorded
27     in a written transcript, the Designating Party may designate information as
28                                            6
                                 STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 10 of 24 Page ID #:661




  1    “Confidential” or “Attorneys’ Eyes Only” by making a statement on the record to
  2    that effect during the deposition or proceeding at issue. The court reporter shall
  3    separately bind the designated portion of the deposition transcript and all
  4    designated exhibits. The separately bound deposition material shall be marked in
  5    accordance with its designation, as “CONFIDENTIAL, SUBJECT TO
  6    PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY, SUBJECT TO
  7    PROTECTIVE ORDER.” Alternatively, the Designating Party may, within a
  8    reasonable time after the deposition transcript is delivered to the Designating Party,
  9    provide to all counsel written notice identifying the specific portion (by page and
 10    line numbers) that the Designating Party seeks to protect, and all parties to the
 11    litigation will mark the pages with the appropriate legends..
 12            (c) for information produced in some form other than documentary and for
 13    any other tangible items, that the Producing Party affix in a prominent place on the
 14    exterior of the container or containers in which the information is stored the legend
 15    “CONFIDENTIAL.” If only a portion or portions of the information warrants
 16    protection, the Producing Party, to the extent practicable, will identify the protected
 17    portion(s).
 18            5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
 19    failure to designate qualified information or items does not, standing alone, waive
 20    the Designating Party’s right to secure protection under this Order for such
 21    material. Upon timely correction of a designation, the Receiving Party must make
 22    reasonable efforts to assure that the material is treated in accordance with the
 23    provisions of this Order.
 24
 25
 26
 27
 28                                             7
                                   STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 11 of 24 Page ID #:662




  1    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2            6.1 Timing of Challenges. Any Party or Non-Party may challenge a
  3    designation of confidentiality at any time that is consistent with the Court’s
  4    Scheduling Order.
  5            6.2 Meet and Confer. The Challenging Party will initiate the dispute
  6    resolution process (and, if necessary, file a discovery motion) under Local Rule
  7    37.1 et seq.
  8            6.3 The burden of persuasion in any such challenge proceeding will be on
  9    the Designating Party. Frivolous challenges, and those made for an improper
 10    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 11    parties) may expose the Challenging Party to sanctions. Unless the Designating
 12    Party has waived or withdrawn the confidentiality designation, all parties will
 13    continue to afford the material in question the level of protection to which it is
 14    entitled under the Producing Party’s designation until the Court rules on the
 15    challenge.
 16
 17    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 18            7.1 Basic Principles. A Receiving Party may use Protected Material that is
 19    disclosed or produced by another Party or by a Non-Party in connection with this
 20    Action only for prosecuting, defending, or attempting to settle this Action. Such
 21    Protected Material may be disclosed only to the categories of persons and under the
 22    conditions described in this Order. When the Action has been terminated, a
 23    Receiving Party must comply with the provisions of section 13 below (FINAL
 24    DISPOSITION).
 25            Protected Material must be stored and maintained by a Receiving Party at a
 26    location and in a secure manner that ensures that access is limited to the persons
 27    authorized under this Order.
 28                                           8
                                 STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 12 of 24 Page ID #:663




  1            7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
  2    otherwise ordered by the court or permitted in writing by the Designating Party, a
  3    Receiving Party may disclose any information or item designated
  4    “CONFIDENTIAL” only to:
  5            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  6    as employees of said Outside Counsel of Record to whom it is reasonably necessary
  7    to disclose the information for this Action;
  8            (b) the officers, directors, and employees (including House Counsel) of the
  9    Receiving Party to whom disclosure is reasonably necessary for this Action;
 10            (c) Experts (as defined in this Order) of the Receiving Party to whom
 11    disclosure is reasonably necessary for this Action and who have signed the
 12    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 13            (d) the Court and its personnel;
 14            (e) court reporters and their staff;
 15            (f) professional jury or trial consultants, mock jurors, and Professional
 16    Vendors to whom disclosure is reasonably necessary for this Action and who have
 17    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 18            (g) the author or recipient of a document containing the information or a
 19    custodian or other person who otherwise possessed or knew the information;
 20            (h) during their depositions, witnesses, and attorneys for witnesses, in the
 21    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 22    requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 23    will not be permitted to keep any confidential information unless they sign the
 24    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 25    agreed by the Designating Party or ordered by the court. Pages of transcribed
 26    deposition testimony or exhibits to depositions that reveal Protected Material may
 27
 28                                            9
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 13 of 24 Page ID #:664




  1    be separately bound by the court reporter and may not be disclosed to anyone
  2    except as permitted under this Stipulated Protective Order; and
  3            (i) any mediator or settlement officer, and their supporting personnel,
  4    mutually agreed upon by any of the parties engaged in settlement discussions.
  5            7.3 Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
  6    Unless otherwise ordered by the Court or permitted in writing by the Designating
  7    Party, a Receiving Party may disclose any information or item designated
  8    “ATTORNEYS’ EYES ONLY” only to the following individuals and/or under the
  9    following conditions:
 10            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 11    as employees or contractors of said Outside Counsel of Record to whom it is
 12    reasonably necessary to disclose the information for this litigation;
 13            (b) experts or consultants retained by the Receiving Party (including their
 14    employees, associates and support staff) to whom disclosure is reasonably
 15    necessary for this Action, and who have signed the “Acknowledgement and
 16    Agreement to Be Bound” (Exhibit A);
 17            (c) the author or recipient of a document containing the information;
 18            (d) an Expert (as defined in this Order) of the Producing Party may be shown
 19    or examined on any information, document or thing designated “ATTORNEYS
 20    EYES ONLY” during his or her deposition;
 21            (e) the Court and its personnel as well as court reporters and the staff of court
 22    reporting services;
 23            (f) professional jury or trial consultants, mock jurors, and Professional
 24    Vendors to whom disclosure is reasonably necessary for this Litigation, and who
 25    have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 26            (g) any mediator or settlement officer, and their supporting personnel,
 27    mutually agreed upon by Parties engaged in settlement discussions; and
 28                                            10
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 14 of 24 Page ID #:665




  1            (h) such other persons as the Parties may agree in writing and who have
  2    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
  3
  4    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  5    IN OTHER LITIGATION
  6            If a Party is served with a subpoena or a court order issued in other litigation
  7    that compels disclosure of any information or items designated in this Action as
  8    “CONFIDENTIAL,” that Party must:
  9            (a) promptly notify in writing the Designating Party. Such notification will
 10    include a copy of the subpoena or court order;
 11            (b) promptly notify in writing the party who caused the subpoena or order to
 12    issue in the other litigation that some or all of the material covered by the subpoena
 13    or order is subject to this Protective Order. Such notification will include a copy of
 14    this Stipulated Protective Order; and
 15            (c) cooperate with respect to all reasonable procedures sought to be pursued
 16    by the Designating Party whose Protected Material may be affected.
 17            If the Designating Party timely seeks a protective order, the Party served
 18    with the subpoena or court order will not produce any information designated in
 19    this action as “CONFIDENTIAL” before a determination by the court from which
 20    the subpoena or order issued, unless the Party has obtained the Designating Party’s
 21    permission. The Designating Party will bear the burden and expense of seeking
 22    protection in that court of its confidential material and nothing in these provisions
 23    should be construed as authorizing or encouraging a Receiving Party in this Action
 24    to disobey a lawful directive from another court.
 25
 26    9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 27    PRODUCED IN THIS LITIGATION
 28                                            11
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 15 of 24 Page ID #:666




  1            (a) The terms of this Order are applicable to information produced by a Non-
  2    Party in this Action and designated as “CONFIDENTIAL.” Such information
  3    produced by Non-Parties in connection with this litigation is protected by the
  4    remedies and relief provided by this Order. Nothing in these provisions should be
  5    construed as prohibiting a Non-Party from seeking additional protections.
  6            (b) In the event that a Party is required, by a valid discovery request, to
  7    produce a Non-Party’s confidential information in its possession, and the Party is
  8    subject to an agreement with the Non-Party not to produce the Non-Party’s
  9    confidential information, then the Party will:
 10                   (1) promptly notify in writing the Requesting Party and the Non-Party
 11    that some or all of the information requested is subject to a confidentiality
 12    agreement with a Non-Party;
 13                   (2) promptly provide the Non-Party with a copy of the Stipulated
 14    Protective Order in this Action, the relevant discovery request(s), and a reasonably
 15    specific description of the information requested; and
 16                   (3) make the information requested available for inspection by the
 17    Non-Party, if requested. If the Non-Party fails to seek a protective order from this
 18    court within 14 days of receiving the notice and accompanying information, the
 19    Receiving Party may produce the Non-Party’s confidential information responsive
 20    to the discovery request. If the Non-Party timely seeks a protective order, the
 21    Receiving Party will not produce any information in its possession or control that is
 22    subject to the confidentiality agreement with the Non-Party before a determination
 23    by the court. Absent a court order to the contrary, the Non-Party will bear the
 24    burden and expense of seeking protection in this court of its Protected Material.
 25
 26
 27
 28                                            12
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 16 of 24 Page ID #:667




  1    10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2            If a Receiving Party learns that, by inadvertence or otherwise, it has
  3    disclosed Protected Material to any person or in any circumstance not authorized
  4    under this Stipulated Protective Order, the Receiving Party must immediately (a)
  5    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
  6    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
  7    the person or persons to whom unauthorized disclosures were made of all the terms
  8    of this Order, and (d) request such person or persons to execute the
  9    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 10    A.
 11
 12    11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 13    PROTECTED MATERIAL
 14            Pursuant to Fed. R. Evid. 502(d), the production of privileged or work-product
 15    protected documents, whether inadvertent or otherwise, is not a waiver of the privilege or

 16    protection from discovery in this case or in any other federal or state proceeding. For example,

 17    the mere production of privileged or work-product-protected documents in this case as part of a

 18    mass production is not itself a waiver in this case or in any other federal or state proceeding.

 19    Nothing in this paragraph shall require a party to produce documents that are protected from

 20    disclosure. This paragraph shall be interpreted to provide the greatest protection allowed by

 21    Federal Rule of Evidence 502, or otherwise permitted by law.

 22            Nothing contained herein is intended to or shall serve to limit a party’s right
 23    to conduct a review of documents, ESI or information (including metadata) for
 24    relevance, responsiveness and/or segregation of privileged and/or protected
 25    information before production.
 26            If the Requesting Party has reason to believe that a produced document or
 27    other information may reasonably be subject to a claim of privilege, then the
 28                                               13
                                     STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 17 of 24 Page ID #:668




  1    Requesting Party shall immediately sequester the document or information, cease
  2    using the document or information and cease using any work product containing
  3    the information, and shall inform the Designating Party of the beginning BATES
  4    number of the document or, if no BATES number is available, shall otherwise
  5    inform the Designating Party of the information.
  6             A Designating Party must give written notice to any Requesting Party
  7    asserting a claim of privilege, work-product protection, or other ground for
  8    reclaiming documents or information (a “clawback request”). After a clawback
  9    request is received, the Requesting Party shall immediately sequester the document
 10    (if not already sequestered) and shall not review or use that document, or any work
 11    product containing information taken from that document, for any purpose. The
 12    Parties shall meet and confer regarding any clawback request.
 13
 14    12. MISCELLANEOUS
 15             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 16    person to seek its modification by the Court in the future.
 17             12.2 Right to Assert Other Objections. By stipulating to the entry of this
 18    Protective Order no Party waives any right it otherwise would have to object to
 19    disclosing or producing any information or item on any ground not addressed in
 20    this Stipulated Protective Order. Similarly, no Party waives any right to object on
 21    any ground to use in evidence of any of the material covered by this Protective
 22    Order.
 23             12.3 Filing Protected Material. A Party that seeks to file under seal any
 24    Protected Material must comply with Civil Local Rule 79-5. Protected Material
 25    may only be filed under seal pursuant to a court order authorizing the sealing of the
 26    specific Protected Material at issue. If a Party's request to file Protected Material
 27
 28                                            14
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 18 of 24 Page ID #:669




  1    under seal is denied by the court, then the Receiving Party may file the information
  2    in the public record unless otherwise instructed by the court.
  3
  4    13. FINAL DISPOSITION
  5            After the final disposition of this Action, as defined in paragraph 4, within 60
  6    days of a written request by the Designating Party, each Receiving Party must
  7    return all Protected Material to the Producing Party or destroy such material. As
  8    used in this subdivision, “all Protected Material” includes all copies, abstracts,
  9    compilations, summaries, and any other format reproducing or capturing any of the
 10    Protected Material. Whether the Protected Material is returned or destroyed, the
 11    Receiving Party must submit a written certification to the Producing Party (and, if
 12    not the same person or entity, to the Designating Party) by the 60 day deadline that
 13    (1) identifies (by category, where appropriate) all the Protected Material that was
 14    returned or destroyed and (2) affirms that the Receiving Party has not retained any
 15    copies, abstracts, compilations, summaries or any other format reproducing or
 16    capturing any of the Protected Material. Notwithstanding this provision, Counsel
 17    are entitled to retain an archival copy of all pleadings, motion papers, trial,
 18    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 19    and trial exhibits, expert reports, attorney work product, and consultant and expert
 20    work product, even if such materials contain Protected Material. Any such archival
 21    copies that contain or constitute Protected Material remain subject to this Protective
 22    Order as set forth in Section 4 (DURATION).
 23
 24
 25
 26
 27
 28                                            15
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 19 of 24 Page ID #:670




  1    14. Any willful violation of this Order may be punished by civil or criminal
  2    contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
  3    authorities, or other appropriate action at the discretion of the Court.
  4            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  5
  6     Dated:        April 15, 2021            PEARSON SIMON & WARSHAW
                                                LLP
  7
  8                                             By: /s/ Melissa S. Weiner
  9                                                 MELISSA S. WEINER
                                                    JOSEPH C. BOURNE
 10
                                                      Attorneys for PLAINTIFFS
 11
 12
 13     Dated:        April 15, 2021            MILSTEIN JACKSON FAIRCHILD
                                                & WADE LLP
 14
 15                                             By: /s/ Gillian L. Wade
                                                    GILLIAN L. WADE
 16                                                 SARA D. AVILA
                                                    MARC A. CASTENADA
 17
                                                      Attorneys for PLAINTIFFS
 18
 19
 20     Dated:        April 15, 2021            CARNEY BATES & PULLIAM PLLC
 21
                                                By: /s/ Hank Bates
 22
                                                    HANK BATES
 23                                                 DAVID SLADE

 24                                                   Attorneys for PLAINTIFFS

 25
 26
 27
 28                                            16
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 20 of 24 Page ID #:671




  1     Dated:       April 15, 2021          EDELSBERG LAW, P.A.
  2
                                             By: /s/ Scott Edelsberg
  3                                              SCOTT EDELSBERG
  4                                              Attorneys for PLAINTIFFS
  5
  6
        Dated:       April 15, 2021          DAPEER LAW, P.A.
  7
  8                                          By: /s/ Rachel Dapeer
  9                                              RACHEL DAPEER

 10                                              Attorneys for PLAINTIFFS

 11
 12     Dated:       April 15, 2021          SHAMIS & GENTILE, P.A..

 13
                                             By: /s/ Andrew Shamis
 14                                              ANDREW SHAMIS
 15                                              Attorneys for PLAINTIFFS
 16
 17     Dated:       April 15, 2021          GREENBERG TRAURIG LLP
 18
                                             By: /s/ Rick L. Shackelford
 19                                              RICK L. SHACKELFORD
                                                 HANNAH PARKS-SHANKIN
 20
                                                 Attorneys for WALMART INC.
 21
 22
        Dated:       April 15, 2021          MINTZ LEVIN COHN FERRIS
 23                                          GLOVSKY AND POPEO, P.C.
 24
                                             By: /s/ Daniel J. Herling
 25
                                                 DANIEL J. HERLING
 26                                              NICOLE V. OZERAN
                                                 ADAM B. KORN
 27
                                                 Attorneys for PERRIGO COMPANY
 28                                            17
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 21 of 24 Page ID #:672




  1
                          ATTESTATION REGARDING SIGNATURES
  2
               I, Hannah B. Shanks-Parkin, attest pursuant to L.R. 5-4.3.4(a)(2)(i) that all
  3
       signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  4
       content and have authorized the filing.
  5
       DATED:         April 15, 2021             /s/ Hanna B. Shanks-Parkin
  6                                                  Hanna B. Shanks-Parkin
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                            18
                                  STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 22 of 24 Page ID #:673
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 23 of 24 Page ID #:674




  1                                           EXHIBIT A
  2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3
  4             I, _____________________________ [full name], of _________________
  5    [full address], declare under penalty of perjury that I have read in its entirety and
  6    understand the Stipulated Protective Order that was issued by the United States
  7    District Court for the Central District of California on [date] in the case of
  8    ___________ [insert case name and number]. I agree to comply with and to be
  9    bound by all the terms of this Stipulated Protective Order and I understand and
 10    acknowledge that failure to so comply could expose me to sanctions and
 11    punishment in the nature of contempt. I solemnly promise that I will not disclose in
 12    any manner any information or item that is subject to this Stipulated Protective
 13    Order to any person or entity except in strict compliance with the provisions of this
 14    Order.
 15             I further agree to submit to the jurisdiction of the United States District Court
 16    for the Central District of California for the purpose of enforcing the terms of this
 17    Stipulated Protective Order, even if such enforcement proceedings occur after
 18    termination of this action. I hereby appoint __________________________ [full
 19    name] of _______________________________________ [full address and
 20    telephone number] as my California agent for service of process in connection
 21    with this action or any proceedings related to enforcement of this Stipulated
 22    Protective Order.
 23    Date: ______________________________________
 24    City and State where signed: _________________________________
 25
 26    Printed name: _______________________________
 27
 28                                             2
                                   STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
Case 2:20-cv-07752-FLA-MRW Document 71 Filed 04/16/21 Page 24 of 24 Page ID #:675




  1    Signature: __________________________________
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                       3
                             STIPULATED PROTECTIVE ORDER
      ACTIVE 56653093v1
